 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDPepe's Inwood Packing Co., Inc.andLocal 220, FoodPacking,Cannery and'MiscellaneousWorkers'Union of the Amalgamated Meat Cutters and Butch-erWorkmen of North America,AFL-CIO. Cases29-CA-3136 and 29-RC-2113October 26, 1973DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERS JENKINS ANDKENNEDY-On May 24, 1973, Administrative Law Judge HarryH. Kuskin issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, but only to the extentconsistent herewith.Respondent is engaged in processing, packing, sell-ing, and distributing Italian food products. On Octo-ber 30, 1972, six of Respondent's women employeesbegan an economic strike. Respondent continued tooperate with three striker replacements. On Novem-ber 13, 1972, the six strikers, including Annie LouiseMcBride and Betty Thomas, made unconditional of-fers to return to work. Respondent reinstated AnnieLouise McBride and Thomas on November 24. TheAdministrative Law Judge found that, as Respondentnormally had a complement of five workers, therewere two job vacancies on November 13, and that the11-day delay in reinstating Annie McBride andThomas was discriminatory inasmuch as Respondentfailed to show that the delay was due to "legitimateand substantial business justifications."We do notagree.1.Respondent's operations are seasonal. The busyseason lasts from about June to October. Certain rawvegetables which Respondent uses in its processingiThe Respondent has excepted to certaincredibilityfindings made by theAdministrative Law Judge It is the Board's establishedpolicy notto overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all the relevant evidence convinces us that theresolutions are incorrect.Standard Dry Wall Products,Inc, 91NLRB 544,enfd. 188 F.2d 362(C.A. 3, 1957).We have carefully examined the recordand find no basis for reversing his findings.operations are no longer available after the first frostin October, which necessitates curtailment of opera-tions. This was the situation in November 1972. Whenthe strikers applied for reinstatement, Respondenttold them that it had no work for them. There is noevidence that Respondent was telling an untruthwhen it made this statement to the strikers. In fact,Respondent did not hire any new employees betweenNovember 13 and 24, when it recalled Annie LouiseMcBride and Thomas. Moreover, in his bill of partic-ulars, the General Counsel stated that the discrimina-tion against the strikers consisted in hiring newemployees rather than recalling strikers. As indicatedabove, Respondent did not hire any new employeesbetween November 13 and 24. Under these circum-stances, we find, contrary to the Administrative LawJudge, that Respondent did not discriminate againststrikers Annie Louise McBride and Betty Thomas byreinstating them on November 24, 1972, rather thanon November 13, 1972.2.On January 10, 1973, and March 9, 1973, strikerreplacements left their jobs creating two job vacan-cies. Striker Susie McBride was never recalled to filleither of these vacancies. Striker Vazquez was rein-stated on February 6, 1973. The Administrative LawJudge found that the failure to reinstate Susie Mc-Bride when job vacancies occurred was discriminato-ry and directed her reinstatement. We agree.In determining the amount of backpay due SusieMcBride, the Administrative Law Judge concludedthat Respondent followed a seniority system in recall-ing the striker employees, and that as Susie McBridehad more'seniority than Vazquez she would have beenrecalled to work on January 10, when the first vacan-cy occurred. Accordingly, he recommended that SusieMcBride receive backpay from January 10, 1973, tothe date when she was offered reinstatement. Respon-dent has excepted to the backpay formula as to SusieMcBride. We find merit in this exception. The evi-dence does not support a finding that Respondentfollow a practice of relying on seniority in reinstatingstriker employees. Moreover, the General Counsel inhis bill of particulars specifically stated that he wasnot claiming that Respondent had a duty to recognizeseniority in reinstating strikers.Hence, there is noadequate. basis for the Administrative Law Judge'sconclusion that, in the absence of discrimination, Re-spondent would have reinstated Susie McBride aheadof Vazquez. As the latter was actually reinstated onFebruary 6, the next vacancy occurred on March 9,which was the date when Respondent unlawfullyfailed to recall Susie McBride to work. We thereforefind that backpay is due her beginning on that date .22 The Administrative Law Judge found that Vazquezwas not entitled to206 NLRB No. 77 PEPE'S INWOOD PACKING CO.643AMENDED CONCLUSIONS OF LAWDelete conclusion of Law 3 and substitute the fol-lowing:"3. By failing to act on the unconditional requestsof strikers Susie McBride and Margarita Vazquez forreinstatement and to offer reinstatement to them be-fore hiring a new employee as of January 10, 1973, tofill a job vacancy created by the departure of a strikerreplacement, and by failing on March 9, 1973, to acton the same unconditional request of Susie McBride(Vazquez having, been reinstated in the interim peri-od) and to offer reinstatement to her before hiring anew employee to fill a job vacancy created by thedeparture of another striker replacement, Respondenthas discriminated in regard to the hire and tenure ofemployment of its employees and has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(3) and (1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that Pepe's Inwood PackingCo., Inc., Brooklyn, New York, its officers,agents,successors, and assigns, shall take action set forth insaid recommended Order, as so modified.1.Delete paragraph 2(b) and reletter the succeed-ing paragraphs accordingly.2. Substitute the attached Notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that Case 29-RC-2113 be,and it hereby is, severed from this proceeding andtransferred to the Regional Director for Region 29 forfurther proceedings consistent with the recommenda-tion of the Administrative Law Judge.theAmalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, or anyother labor organization, by failing to reinstate,or delaying unreasonably in reinstating, to ex-istingvacancies economic strikers who havemade unconditional request for reinstatement totheir jobs.WE WILL NOT in any like or relatedmanner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed in Section 7of the Act.WE WILL offerSusieMcBride immediate andfull reinstatement to her former job or, if that jobno longer exists, to a substantially equivalent po-sition, without prejudice to her seniority or otherrights and privileges, and make her whole for anyloss of pay suffered by her as a result of ourdiscrimination against her.PEPE'SINWOOD PACKINGCo., INC.(Employer)DatedBy(Representative)(Title)This is, an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered byanyother material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 16 Court Street, FourthFloor,Brook-lyn,New York 11241, Telephone 212-590-L3535.DECISIONAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in, or ac-tivities in behalf of, Local 220, Food Packing,Cannery and Miscellaneous Workers' Union ofbackpay inasmuch as the violation against her was technical and did notresult in any loss of backpay. The General Counsel has not excepted to thisfinding. Accordingly,we adopt itpro forma.STATEMENT OF THE CASEHARRY H. KUSKIN, Administrative Law Judge: This con-solidated representation and complaint proceeding washeard at Brooklyn, New York, on March 19, 20, 21, and 22,1973. The representation proceeding, in Case 29-RC-2113,was initiatedon November 8, 1972, by a petition filed byLocal 220, Food Packing, Cannery andMiscellaneousWorkers Union of the Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO, hereincalled the Petitioner, or the Charging Party, or the Union,for a unit, in substance, of all the employees of Pepe's In-wood Packing Co., Inc., herein called Respondent-Employ-erorRespondent,excludingguards,professionalemployees, and supervisors as defined in the Act. After ahearing was held on the petition but before a decision there-on, the Petitioner, Respondent-Employer, and Furniture,Flour, Grocery Teamsters and Chauffeurs, Local 138, affili- 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDated with the International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, hereincalled the Intervenor, entered into an agreement for consentelection, -with the approval of the Regional Director forRegion 29 of the Board. Pursuant thereto, an election washeld on December 8, 1972. The results of the election wereinconclusive in that 5 votes were cast for the Petitioner, 4votes were cast for the Intervenor, and the remaining bal-lots, those of Michael Fragola, Caesar Fragola, Susie Mc-Bride,' and Tempie Pope were challenged. No dispositionhas yet been made of the last three mentioned challengedballots because of the following: On November 16, 1972,the, Union or the Petitioner in this representation proceed-ing,,filed a charge in Case 29-CA-3136 herein, alleging thatRespondent had, since November 13, 1972, discriminatorilyrefused to reinstate six of its employees,including SusieMcBride referred to above,' in violation of Section 8(a)(3)and (1) of the Act. In the light of this, the Regional Directorfor Region 29 of the Board, after investigation, issued onFebruary 26, 1973, his report on challenged ballots, orderconsolidatingcases,and notice of hearing, in which he (1)sustainedthe challenge to the ballot of Michael Fragolabecause his father, Rocco Fragola, is one of the principalsof, and has substantial stock interests in, Respondent-Em-ployer, a closely held corporation; (2) pointed out that theissues involved in Case 29-CA-3136, in which a complainthad issued on January 30, 1973, are relatedto the issuesraised by the challenges to the ballots cast bySusieMcBrideand Tempie Pope; (3) implied that the challenge to theballot of Caesar Fragolaraises an issueas to his supervisorystatuswhich requires a formal hearing; and (4) orderedCases 29-CA-3139 and 29-RC-2113 consolidated for thepurpose of hearing with respect to theissuesraised by thecomplaint in Case 29-CA-3139, and by the challenges tothe ballots of Susie McBride, Tempie Pope, and CaesarFragola. The complaint, as amended at the hearing herein,alleges, in substance, that the violations of Section 8(a)(3)and (1) of the Act consisted of (a) refusing on or aboutNovember 13, 1972, to reinstate economic strikers BettyThomas, Annie LouiseMcBride,SusieMcBride, MargaritaVazquez, Stattie Stallworth, and Zoraida Gonzalez afterthey had made an unconditional offer to return to work; (b)engagingin unreasonable delay in failing to reinstate AnnieLouiseMcBride and Betty Thomas until November 24,1972; and (c) failing and refusing to offer first to SusieMcBride, Margarita Vazquez, and Zoraida Gonzalez, inorder of seniority, a position of employment which had,prior to the commencement of the economic strike on Octo-ber 30, 1972, been held by one of them, and instead hiringa new employee, Adminda Sanchez, on or about January 9,1973-all the foregoing because these six employees en-gaged in the aforesaid-strike and because they engaged inother protected concerted activities. In itsanswer to thecomplaint, Respondent denies that it has violated the Actinanyrespect alleged herein; and it asserts further as a firstaffirmative defense that the Union and the six above-namedeconomic strikers "did make threats of reprisal and to use1The five others in this group of alleged discrmunatees are MargaritaVazquez,Zoraida Gonzalez,Stattie Stallworth,Annie Louise McBride, andBetty Thomas.force and violence upon" employee Cherie Hunter and OlaPoole in order to coerce them to leave Respondent's employand join the Union, thereby violating Section 8(b)(1)(A) ofthe Act.Upon the entire'record, including my observation of thewitnesses, including their demeanor while on the witnessstand, and after due consideration of the brief of the Gener-al Counsel,2 I make the following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTThe,complaint, as amended,alleges,and Respondentdoes not deny, that Respondent is a New York corporationwith its principal office and place of business at 94 WaltonStreet, Brooklyn, New York, where it has,at all times mate-rial herein, been engaged in the processing, packing, sale,and distribution of Italian food products, and related prod-ucts; and that Joseph Fragola, Inc., herein called Fragola,is alsoa New York corporation with its principal office andplace of business at the same address where it has, at suchtimes,been engaged in the importation, sale, and distribu-tion of Italian food products and related products. Howev-er,Respondent does deny the further allegations of thecomplaint, as amended, that (1) Fragola and it have, at allmaterial time's herein, been affiliated businesses with com-mon officers, ownership, directors, and operators, and con-stitutea singleintegrated enterprise; and (2) during the pastyear, these two corporate entities shipped products valuedin excessof $50,000 outside the State of New York andtherefore constitute an employer engaged incommercewithin the Act's meaning.As to (1) above, Respondent stipulated that all the stockof both corporate entities are held by Rocco Fragola, Pas-quale Fragola (his brother), and Sebastian Interrante; thattheir interests in each entity are 44 percent, 44 percent, and12 percent, respectively; and that they comprise all the offi-cersof both corporations, with Pasquale Fragola being thepresident of Fragola, and the vice president of Respondent;with Sebastian Interrante being the president'of Respon-dent and the vice president of Fragola; and with RoccoFragola being the secretary of both entities. Although therecord shows that the directors of Fragola are the abovethree individuals and its attorney, Peter Grandy, there is norecord evidence as to who the directors of Respondent are.'As to the background and the physical layout at theirpresent location of these two corporations, the record showsthat Fragolawas afunctioning entity-at thetime,more than4 years ago, that the two brothers and Interrante acquiredRespondent. Fragola was then located at 349 MessaroleStreet,Brooklyn, and Respondent was located about 20milesdistant at 47 Mott Avenue, Inwood, Long Island. Inearly 1972, Fragola purchased the premises fronting on bothWalton Street and Wallabout Street in Brooklyn in order to2 Respondent did not file a brief in this proceeding althoughit, like theGeneral Counsel, was afforded an opportunityto do so.3In this connection,Rocco Fragola, the only officerof Respondent whowas a witnessherein, testified that, "I never knewIhave any [directors], andlooking throughthe minutes, I don't find we ever haddirectors." This testi-mony did notimpress meas worthy of credit. PEPE'S INWOOD PACKING CO.1645house the business of both corporations. During May 1972,Fragola moved into the premises, locating its operationsconsisting of officers and a warehouse on the Walton Streetside.About 1 month later, Respondent moved into theWallabout Street side, at which time a fire-retardant wallwith two fire doors was constructed so as to divide theprocessing and packing function performed by Respondentfrom the warehousing function performed by Fragola, butstill affording ready access from one side to the other bymeans of these two fire doors. Thus, while the employees ofRespondent usually enter and leave from the WallaboutStreet side, known as 291 Wallabout Street, and the ware-house employees of Fragola enter the warehouse through adoor on the Walton Street side, Respondent's employeeswere directed to, and did, use the entrance on Walton Streetduring the heretofore mentioned economic strike involvingRespondent. There is a second door on the Walton Streetside which leads to the respective principal offices of Re-spondent and Fragola. The address on this door is 94 Wal-ton Street and both corporations use that mailing address.Located in the office area, in addition to the respectiveoffices of each entity, are the office help of Fragola,4 therespective files, books of account, and telephones 5 of eachentity, and the fire-proof safe which serves both entities asa depository for records and important documents.As to the extent of interchange of services and activity,Rocco Fragola testified herein, in substance, as follows: (1)By arrangement among the three stockholders and ownersof both corporations, he has full responsibility for runningthe business of Respondent, and Pasquale Fragola, the pres-ident of Fragola and the vice president of Respondent, hasidentical responsibility with respect to Fragola; but when"something serious" arises in their respective operations, theother stockholders are consulted. Thus, he admittedly didsuch consulting about the union developments affectingRespondent, discussed hereinafter. (2) He also has regularresponsibilities relating to Fragola. In this connection, hespends most of each Thursday on the road soliciting busi-ness for Fragola from its customers, and the rest solicitingbusiness for Respondent; 6 in addition, during the off-sea-son for Respondent, which lasts from sometime in Octoberto about June, he spends about 1 day a week on office workfor Respondent and about one-half day a week on officework for Fragola; and, during the busy season for Respon-dent, which extends over the other months -of the year, hespends about 2 hours a week on office work for both corpo-rations. (3) He usually, does all of Respondent's bookkeep-ing, but during the period from September 1972 throughJanuary 1973, all of Respondent's bookkeeping was done byan office employee of Fragola. (4) If the telephone of Re-spondent is unanswered by someone in the processing andpacking area after three rings, the office personnel of Frago-la are required to answer the telephone and page the onewho is wanted over the intercom system. (5) Office person-nel of Fragola are also required to type such correspon-4Respondentemploys no office help.SRespondent has a connecting telephone in the packing area on the Walla-bout Street side.6 Fragola also employs severalsalesmen` on a regular basis, and Respon-dentuses the servicesof a brokerdeuce, etc., of Respondent as he deems necessary. (6)- Onoccasions, Fragola has made customer deliveries for Re-spondent. (7) Respondent occasionally uses the forklift be-longing to Fragola. (8) Each entity will avail itself, inemergencies, of the services of an employee of the otherentity, the length of time of such service usually being short.(9)Respondent purchases some of the supplies used in itsmanufacturing operations from Fragola; among theseitems,which he estimated were valued at about $12,000during 1972, were olives, salt, tuna fish, anchovies, peppero-ni peppers, and Roncini peppers. (11) In turn, Fragola car-ries products manufactured by Respondent in its inventoryfor sale by its salesmen. (11) Fragola pays his salary forservices rendered by him to both entities. (12) No chargesare made to Respondent by Fragola for any services ren-dered by'Fragola's employees. (13) Pasquale Fragola is inthe packing area of Respondent once or twice allay for briefperiods? (14) Both entities use the services of the sameaccountant and the same bank.It is well established that the Board will treat separatecorporations or entities as a single integrated enterprisewhere the firms, despite their nominal separation, are highlyintegrated with respect to ownership and operation.8 As tothe degree of common ownership and common manage-ment, it is apparent from the above that the same threeindividuals, i.e., Rocco Fragola, Pasquale Fragola, and, Se-bastian Interrante, own all the stock in each corporation,the extent of their respective ,stockholdings being the samein each corporation, and that they hold all the offices in thetwo corporations, with Rocco Fragola being the secretary ofboth corporations and the other two holding the presidencyin one corporation and the vice presidency in the other,thus, assuring all three of of them dominant roles in bothcorporations .9 And while Rocco Fragola testified that hehandles labor relations for Respondent, and that PasqualeFragola handles such matters for Fragola, I note that thistestimony does not square with his other testimony hereto-fore mentioned: (1) that when "something serious" arises intheir respective operations, either of them will consult withthe other stockholders; and (2) that he kept his brother,Pasquale, posted concerning the Union's organizational ef-fort among Respondent's employees, the strike by its em-ployees, and the representation proceeding. Noteworthy,too, in evaluating his above testimony is the following ad-mission by him to the hearing officer at the hearing in therepresentationcaseherein,whereheappeared inRespondent's behalf. Thus, when asked, "Does the manage-ment of both corporations, do they jointly decide laborrelations?" he replied, "Oh, yes, surely." In all these circum-stances, I do not credit Rocco Fragola's testimony that thelabor relations of each corporation is handled separately7 As described by employee Stallworth, "he walks in, looks and says goodmorning and then walks out "B Sakrete of Northern California, Inc. v. N L R. B.,322 F.2d (C.A 9), enfg.140 NLRB 765, cert denied 379 U.S 961. See alsoWenatchee Thrifty Drugs,Inc,151NLRB 752; andDarlingtonManufacturing Company,139 NLRB241.9As already noted, all three are directors of Fragola, but there is no recordevidence as to who are the directors of Respondent. If, as Rocco Fragolaseemed to suggest, no directors were ever elected by Respondent, it wouldfollow, and I find, that the corporate officers were at all time's filling the rolesnormally belonging to'corporate directors. 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDiand find, instead, on the basis of his other above testimonyand his admission in the representation proceeding, thatboth corporations have a joint or common labor policy.In addition to the aforesaid common ownershipand con-trol of these two entities, there exists also considerable inter-relation of operations. I rely, in this connection, on thefollowing: (1) the sharing by both entities of the same build-ing for their respective operations 10 (2) the interchange ofpersonnel between both entities, which is not extensive orfor lengthy periods of time; (3) the constant business deal-ings between them, in which Respondent buys some-of itssupplies for its manufacturing operations from Fragola, andFragola, in turn, buys packaged goods from Respondentand then sells such goods from its inventory to its custom-ers; (4) the fact that Rocco Fragola divides his time betweenboth corporations; (5) the fact that he is paid by Fragola-forhis services to both corporations; and (6) the fact that Re-spondent has ready access to, and uses Fragola's secretarialhelp, without charge, for its correspondence and its book-keeping as the need arises, and the regular service by suchsecretarial help in answering Respondent's telephone, alsowithout charge.It follows from the above that Respondent and Fragolaare, despite their nominal separation, highly integrated withrespect to ownership and operation, and further that bothcorporations constitute a single employer for jurisdictionalpurposes. And it suffices therefore to bring Respondentwithin the Board's discretionary jurisdictional requirementsthat, as stipulated by Respondent, Fragola has, during thepast year, which is a representative period, preserved, pack-aged, sold, and distributed products valued at in excess of$50,000, of which in excess of $50,000 worth was shipped byitdirectly outside the State of New York.Apart from all the foregoing, I am persuaded, and find,that Respondent itself meets the Board's jurisdictional re-quirements. Thus, record evidence establishes, and I find,that, during the year 1972, Respondent sold and shippeddirectly outside the State of New York to its customersproducts, manufactured by it, worth about $43,000; andalso sold, within the State of New York, such productsvalued at about $47,000 to Fragola,ll which, as stipulatedabove, is itself engaged in interstate commerce. It followstherefrom that the value of Respondent's combined directand indirect outflow of products across State lines exceeds$50,000,12 thereby bringing Respondent within the ambit ofthe Board's discretionary jurisdiction.13 And this is so not-withstanding Respondent's contention herein, which I findto be lacking in ment, that only so much commerce data, aspreceded November 16, 1972, the date of the charge here-10 The extent of this sharing is illustrated by the facts that an alarm systemowned by Fragola and an electric meter in the name of Fragola serve bothentities, with Respondent reimbursing Fragola for the use of the alarm sys-tem and paying a monthly charge for utilities In addition, Respondent paysrent to Fragola for its part of the premises.11The invoices relating to all the above sales are in evidence as G.C Exh.10 A to 10 DD, inclusive. Respondent claims that since it discounted theseinvoices, only the discounted figures are of consequence here. As discounted,these figures are about $36,000 and $39,000, respectively.12 I find it unnecessary to decide whether, as Respondent contended at thehearing, the discounted figures are controlling, since both sets of figuresexceeded $50,000 in value.13 SeeAAA Air Duct Cleaning Co.,169 NLRB 994.in,14may be relied upon if jurisdiction, is to be predicatedon its business during that year. Accordingly, I conclude,and find, that, whether considered as a-single employer withFragola for jurisdictional purposes, or whether consideredseparately on the basis of its own commerce facts, Respon-dent is engaged in commerce within the meaning of Section2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe complaint, as amended, alleges, and Respondentdoes not deny, and I find, that Local 220, Food Packing,Cannery and Miscellaneous Workers Union of the Amalga-mated Meat Cutters and Butcher Workmen of North Amer-ica,AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. Some Background FactsAs already noted, Respondent is engaged in the pro-cessing, packing, sale, and distribution of Italian food prod-ucts. The record shows that the principal raw vegetablesprocessed by Respondent are peppers and egg plants. Thepeppers, which come in various types, are first cored. Theymay then either be stuffed with ingredients which vary frombread-type stuffing to fish, etc., or they may be left as is.Thereafter, they are placed into glass jars in a prescribedgeometric fashion, and oil or vinegar is added according toRespondent's applicable formula. As to the egg plants, pro-cessing consists of peeling them, cutting them into pieces,packing them intoglassjars and then filling the jars with oilor vinegar as prescribed by Respondent.) Employees alsoprocess lupini, a type of noodle, which is first filled withingredients and then packed into glass jars. These filled jarsare thereafter placed upon a belt and fed to a machinewhich caps and seals them. Thereupon, they are labeled andpackaged into cartons.When Respondent started in business around 1969, it hadin its employ two or three women and one man, HarryEsepa. Sometime thereafter it hired Caesar Fragola, thebrother of Rocco and Pasquale Fragola. The women consti-tuted the main work force in the processing and placing inglass jars of the fresh vegetables and other items, such aslupin. After a while, Respondent enlarged its staff of femaleemployees so that it hada complement of four to five wom-en who worked throughout the year. This complement wasfurther enlarged to about seven or eight women duringRespondent's busy season which encompassed the summermonths, and extended into October for as long as the rawvegetables were obtainable from its sources in New Jersey."'According to the uncontradicted testimony of Rocco Fra-gola, the longest period of employment of women hiredduring the busy season to supplement the regular comple-ment was 12 weeks, and, in no instance, hasanysuch hire14As already found, the complaint herein issued on January 30, 1973.15 Sometimesthe egg plants, after being sliced, are put into barrels, pickled,and stored16Apparently, Respondent has other sources for its raw vegetables duringthe rest of the year. PEPE'S INWOODPACKING CO.647returned to Respondent's employ.B. The Work ComplementAftertheMove tothe Present LocationWhen Respondent moved to its present location in June1972,17 only four members of its work force transferred tothe new location, namely Caesar Fragola, Harry Esepa,Betty Thomas, and Rose Zarra. Of these, only Caesar Fra-gola and Betty Thomas were in Respondent's employ dur-ing times material herein. On June 27, Respondent hiredSusieMcBride and Annie Louise McBride, her cousin. Withthe arrival of the seasonal peak in August, Respondent hiredfive women, of whom only Stattie Stallworth and RamonaValentine stayed on beyond the end of August. DuringSeptember, the complement was further increased by thehiring of Margarita Vazquez, Tempie Pope and ZoraidaGonzalez."S Of these, it is stipulated that Annie Louise Mc-Bride, Stallworth, Vazquez, Thomas, Gonzalez, and Valen-tinewere actually working in the plant as of the week endingOctober 24, along with Hermilindo Roman (a part-timeemployee). At a time not shown in the record, Respondenthired Peter Zertuchie to work in its stockroom and to driveits truck and make deliveries. It is also stipulated that he waspart of the work force during that same week. The recordshows further that Caesar Fragola and Michael Fragolawhose ballots were challenged in the representation caseherein, and Rocco Fragola, the secretary of Respondentand the one in overall charge of the processing,operation,completed the list of personnel during that payroll period.With regard to Susie McBride, one of the alleged discrimi-natees herein, the record shows that her last working day forRespondent was October 19 and that, on October 20, shewas laid off. Whether she was temporarily laid off, as theGeneral Counsel contends, or permanently severed, as Re-spondent urges, is one of the issued to be determined herein-after.With regard to Tempie Pope, the record shows thatshe was laid off on October 20; however, she, unlike SusieMcBride, has never sought further employment with Re-spondent.As to the nature of the hiring of Stallworth, Valentine,Vasquez, Pope, and Gonzalez, all of whom were hired dur-ing Respondent's busy season, it was Rocco Fragola's testi-mony that, when be hired them, he explained that thebusiness was seasonal in nature but did not tell them thathe was hiring them on a temporary basis. In addition, hetestified that, at the end of July or the beginning of August,he told a group of girls, including Stallworth, Thomas, andthe two McBrides that "this type of work is seasonal; duringthe egg plantseason wehave a lot of girls; and when thingstaper we don't have enough work." Also bearing upon thenature of their hiring is the uncontroverted testimony ofStallworth that, during October, Rocco Fragola, spoke tothe employees in the working area and said that work wouldbe slow and he might have to lay some of thegirlsoff, and,ifwork picks up, he might hire them back.Since itis appar-ent from my findings heretofore that Respondent was con-17All dates hereinafter are in 1972, unless otherwise indicated.18The record shows that they were hired in the order shown above andbegan work on September 11, 15, and 26, respectivelysiderably understaffed when it moved to its present locationin June; i.e., of the two women who transferred to thislocation out of a staff of four or five only one (Thomas)stayed on, it follows therefrom, and I find, that Rocco Fra-gola was faced with the necessity of recruiting with an eyeto building up a staff of regulars of whom it had had fourto five theretofore. Indeed, Rocco Fragola admitted that hedid not tell any of the new recruits when he hired them thatthey were being given temporary employment. In'these cir-cumstances, I find credible Stallworth's above attribution toRocco Fragola, and find that he did tell the employeessometime during October, which was the month of the com-mencement of the critical developments herein, in effectthat those who were to be laid off because of the seasonalnature of the business would have the expectancy of beingrecalled if, and when, work picked up.C. The Critical Developments1.The organizational and union activity up to thetime the strike began and the Union'soverture to RespondentIn early October, the women, after talkingamong them-selves,decided that they wanted to be represented by aunion, and one of them was designated to get in touch withHaroldWilkerson, who was then vice president of theUnion.19Wilkerson was so notified and he thereupon metwith several of the women at the homes of Susie McBrideand of Annie Louise McBride. As of October26, six womenhad signed cards as follows: Tempie Pope signed on Octo-ber 12;SusieMcBride signed at some time between October20, when she was separated, and October 26; Annie LouiseMcBride and Vazquez signed on October 25; and Gonzalezand Stallworth signed on October 26. On Friday, October27, after work, Wilkerson met with all six women at AnnieLouiseMcBride's home. During theensuing discussion,Wilkerson advised them not to go to work on thefollowingMonday, October 30, until they "all go there, and talk to theboss. They would ring the bell and talk to the boss thatMonday." The women agreed to follow Wilkerson's advice.On Monday, October 30, at 8 a.m., Wilkerson went toRespondent's premises,entering at 94 Walton Street, andasked for Rocco Fragola. He was told by Frank Tagliente,the warehouse manager of Fragola, that Rocco Fragolashould bein soon.About a half hour later, while outside thepremises,he was told by Pasquale Fragola that Rocco Fra-gola would not be in that day; and, at or about 4 p.m., hewas givena telephone number by Caesar Fragola and toldthat Rocco Fragola wanted to be called at that number. Inthemeantime,the two McBrides, Vazquez, Stallworth,Thomas, and Gonzalez did not go to work on October 30.They were in front of the premises that morningand begantheir strike which was accompanied by picketing with signscalling attentionto the strike and thenameof the Union.Tempie Pope did not picket that day; she did, however,picket onsomesubsequent days.Wilkerson made the telephone call to Rocco Fragolafrom Annie Louise McBride's home at or about 4 p.m. that19Wilkerson became presidentof the Unionon December 8. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDday.Wilkerson, whose union connections were alreadyknown to Rocco Fragola, told Rocco Fragola that the wom-en employed by Respondent wanted a union, and he sug-gested that both of them get together the next morning totry to adjust the matter. Rocco Fragola replied that hewould be at the premises the next morning. Apparently, noparticular office or spot on the premises was designated;and, although Wilkerson was outside on_ the WallaboutStreet side of Respondent's premises, and Rocco Fragolawas inside the same premises at 8 a.m., and thereafter, onOctober 31, neither of them sought the other out and, as aresult, no meeting took place that day. There were a coupleof chance meetings between them outside the premises, ontheWalton Street side, during the strike. According toWilkerson's credible testimony, on one such occasion, heremarked that this was ridiculous and that there was noreason why the labor dispute could not be resolved bythem; whereupon, Rocco Fragola answered that it was alittle late at this stage, and that they should have come tohim a week or so before that.2.The separation of Susie McBride andTempie Pope on October 20Although organizational activity had already com-menced at Respondent's facility by the time Susie McBrideand Tempie Pope were separated, there is no basis hereinfor finding that Respondent then had knowledge of thisdevelopment. Indeed, the complaint, as amended, does notallege, and the General Counsel does not here contend, thateither Susie McBride's or Pope's separation contravened theAct. The issue with respect to them at this juncture is thusonly whether they were severed permanently, or laid offsubject to being recalled by Respondent at a later date. Ishall not consider their respective situations.It is apparent from my earlier findings that Susie Mc-Bride's employment, like that of her cousin, Annie LouiseMcBride, dated from June 27, and that the only femaleemployee with greater seniority than she had was BettyThomas. It is admitted that she was a satisfactory employee.In the early part of October, she told Rocco Fragola that she,had had an operation and that it was then difficult for hertowork the full 5-day schedule, and asked whether shecould work part-time. Rocco Fragola agreed. The recordshows, in this regard, that she did not, work a full scheduleduring any week in October. Thus, the worked 27-1/2 hourson 4 days during the weekly payroll period ending Thurs-day, October 5; 16 hours on 2 days during the 'weekly pay-roll period ending October 12; and 23 hours on 2 or 4 daysduring the weekly payroll period ending October 19.On October 20, Susie McBride did not report for work.Although Annie Louise McBride did come to work, she saidnothing to Rocco Fragola about her cousins absence. Laterthat day, when Rocco Fragola gave Annie Louise McBrideher weekly paycheck, he also handed her Susie `McBrid&sweekly paycheck and asked her to relaya message to SusieMcBride from him. According to Annie Louise McBride,Rocco' lµragola told her to tell Susie -McBride that-it wasslow andwhen he needed her he would call her.4n contrast.thereto, Rocco Fragola testified that'he-told" her totell Susie'McBride'tha,tlse would. not`beineedinhrr-.trymere. n viewStallworth,and Thomasof Susie McBride's testimony that she was told by her cous-in that Rocco Fragola's meassage was that when he wasready for her he would let her know; in view of my findingheretofore that, sometime during October, Rocco Fragolatold a group of employees, in effect, that those who were -tobe laid off because of the seasonal nature of the businesswould have the expectancy of being recalled if and whenwork picked up; and, as Rocco Fragola, when asked by mefor the names of the employees who were considered by himto be regulars as of the time of the strike, included SusieMcBride among the six individuals named,20 I find AnnieLouise McBride's testimony more reliable than that of Roc-co Fragola, and I credit her. Accordingly, I find further thatSusieMcBride became a temporarily laid-off employee asof October 20.With regard to Pope, there is also a conflict in the testimo-ny given by her and Rocco Fragola as to what was said bythe latter at the time of the separation. According to Pope,Rocco Fragola asked her on October 20 if she would mindtaking a few days off and that he would call her during thenext week, giving as the reason that work was getting slowand that he had to tell a few more of the girls to be off fora few days; whereupon, she agreed to do so. According toRocco Fragola's version, he told Pope that he could notcontinue to employ her, explaining to her that, because ofthe early frost, the egg plants are not coming in anymoreand Respondent does not have the work. In view of the factthat I have discredited Rocco Fragola's testimony with re-spect to the separation of Susie McBride, and as RoccoFragola testified, in substance, that he had in mind treatingboth employees alike in this regard, I find here, too, as inthe case of Susie McBride, that Tempie Pope became atemporarily laid-off employee on October 20.3.Respondent's hirings up to andincluding November 13The strike and picketing lasted from October 13 untilabout November 22. Respondent continued to operate dur-ing the strike, which was admittedly an economic strike,with new hires. Thus, it hired Annabelle Giles, GriseldaWalters, and Cherie Hunter on November 3. Of these,Hunter worked through November 10; Walters workedfrom November 3 to 10 and again from November 20, 1972,through January 7, 1973; and Giles worked from November3, 1972, through February 20, 1973. Ola Poole was hired onNovember 6 and worked only on November 7. ChristineJohnson was hired thereafter and has been working forRespondent since November 13. All the foregoing per-formed the same functions of preparing food stuffs and thenpacking them as had those who were on strike.4. Sixstrikers,make unconditional applicationfor remstatement; as a bodyOn Monday, November 13, about 8 a.m., six ofRespondent's employees, namely, the two McBrides, Gon-zalez, Vazquez, Stallworth and Thomas, all of whom had20 Theothers `named were Annie Louise McBride, Vazquez,Gonzalez, PEPE'S INWOOD PACKING CO.649been engaging in picketing during the first two weeks of thestrike, decided to apply for reinstatement to their jobs. Theyrang the doorbell at the Wallabout Street entrance toRespondent's premises and spoke to Rocco Fragola whoappeared at the door. Credible testimony 21 establishes that(1) the six strikers, with one or more of them doing thespeaking, informed Rocco Fragola that all six of them wereready to come back to work, and that Rocco Fragola an-swered that he had to talk to someone first and invited them'to return at 2 p.m. for an answer; (2) the six strikers returnedat 2 p.m. and were invited to return at 4:30 p.m., being toldby Rocco Fragola that he had not gotten in touch with hislawyer 'as yet, he had never been confronted by such asituation before, and, if he took some of them back, hewould not take all of them back; (3) the strikers returned at4:30 p.m. but were again put off by Rocco Fragola, this timeuntil 8 o'clock the following morning, the reason givenbeing that he still had not talked to his lawyer and could notdo anything; and (4) the six strikers returned at 8 o'clock thefollowing morning and were told by Rocco Fragola that hecould do nothing about their reinstatement request because"we're going to a hearing" referring to 29-RC-2113, therepresentation proceeding herein.22 In all these circum-stances, I conclude, and find, that the two McBrides,Vazquez, Gonzalez, Stallworth, and Thomas made abortiveunconditional applications for reinstatement to Respondenton November 13 235.Respondent's personnel actions and additionalhirings after November 13On November 24, about 2 days after the strike at thefacility ended, Respondent reinstated Thomas and AnnieLouise McBride, two of the former strikers. This was fol-lowed by the reinstatement of two more former strikers;namely, Stallworth and Vazquez, on December 4, 1972, andFebruary 6, 1973, respectively. Neither Gonzalez nor SusieMcBride, who, like the four employees above, also madeunconditional applications for reinstatement, had beenreinstated as of the time of the instant hearing. Further, ofthose reinstated, only Thomas is no longer in Respondent'semploy. Her last working day was December 21. Respon-dent also hired Adminda Sanchez in January 1973, andSarah Poe on March 9, 1973. The latter was still working forRespondent as a food preparer and packer at the time of theinstant hearing; the former worked only from about Janu-ary 10 to 30, 1973.It is apparent from all the foregoing, and I find, that,except for the period of the strike when Respondent operat-ed its facility for the most part with three women in the jobsof food preparers and packers, (Walters, Giles, and John-son),24Respondent staffed up thereafter with the objectiveof having, as it did on the eve of the strike, a complement21 In those instances where Rocco Fragola's testimony is in conflict withthe largely mutually corroborative testimony of the two McBrides, Vazquez,Gonzalez,and Stallworth,I credit the latter as more reliable.22 The petition in that proceeding was filed on November 8.23 Although Tempie Pope had joined in the economic strike, it appears thatshe did not apply for reinstatement.24 As already noted, although Hunter had, like than, been hired on No-vember 3, she worked only until November I&of five food preparers and packers, demonstrating therebythat five was its normal complement in this category, exceptduring its peak season. Thus, from November 24 until De-cember 4, due to the reinstatement of Thomas and McBride,it had five such employees; from December 4 through 21,it had six such employees by reason of the reinstatement ofStallworth; it again had a complement of five such employ-ees from December 22, 1972, to January 7, 1973, due to thefact that Thomas left Respondent's employ on December21; it had a complement of four such employees on January8 and 9, 1973, due to the fact that Walters left Respondent'semploy on January 7; it returned to a roster of five suchemployees from January 10 to 30, 1973, with the hiring ofa new employee, Adminda Sanchez, who worked only dur-ing this period; it reverted to a complement of four thereaf-ter until February 6, 1973, when it reinstated Vazquez andhad a complement of five such employees; its complementwas then reduced to four or February 21 when Giles leftRespondent's employ; and it was again increased to five onMarch 9 with the hiring of a new employee, Sarah Poe. Sofar as appears this complement of five women food prepar-ers and packers was still intact at the time of the instanthearing.6. The allegations of Section 8(a)(3) and (1)In itsbrief, the General Counsel contends that the viola-tions of Section 8(a)(3) and (1) of the Act herein consistedof (1) Respondent's unreasonable delay in offering rein-statement to Thomas and Annie Louise McBride on No-vember 24, 11 days after their unconditional offer to returntowork; (2) Respondent's hiring of Sanchez in January1973, before offering reinstatement to SusieMcBride,Vazquez, and Gonzalez, all three of whom had also madean unconditional offer to return to work at the same timeasThomas and Annie Louise McBride; and (3)Respondent's hiring of Sarah Poe in March 1973 withoutoffering reinstatement to Susie McBride and Gonzalez.25It cannot be gainsaid that, absent special considerations,an employer's reinstatement obligation accrues to strikingemployees at the time when they made an unconditionalapplication to return to work, and that, as to any availablejobs at that time for which they are qualified, the obligationis to be satisfied to them by the employer in the order oftheir entitlement, without unreasonable delay.26 Additional-ly, it is well settled that, as to the remaining applicants, theirjob does not depend on its availability at the precise mo-ment of application. In the latter connection, the Board saidthe following inLaidlaw Corporation,171 NLRB 1366, p.1369:But, as we have noted previously, the Supreme CourtinFleetwoodandGreatDanehas now held that theright to the job does not dependon its availability atas As already noted, Vasquez had been reinstated by Respondent by thattime.Although the complaint,as amended,contained no allegation,as to (3)above,thismatter was litigated herein. In fact, the parties stipulated thatRespondent began to use the services of Poe on-Ivlarch 9, 1973, and that shehas been working as a packing employee ever since that'date,'performing,substantially the same duties as the other packing employees.za SeeCoca Cola'BoetlingWorks, Inc.,186 NLRR 100, t and 2. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe precise moment of application, and that strikersretain their status as employees who areentitled to rein-statementabsent substantial business justification,\ andregardless of union animus. (the cases referred to aboveare more fully described elsewhere in the decision asN.L.R.B. v. Fleetwood Trailer Co.,389 U.S. 375, andN.L.R.B. v. Great Dane Trailers, Inc.,388 U.S. 26)The underlying principle in bothFleetwoodandGreatDane, supra,is that certain employer conduct, standingalone, is soinherently destructive of employee rightsthat evidence of specific -antiunion motivation is notneeded. (footnote omitted) Specifically inFleetwood,the Court found that hiring new employees in the faceof outstanding applications for reinstatement fromstriking employees is presumptively a violation of theAct, irrespective of intent unless the employer sustainshis burden by showing legitimate and substantial rea-sons for his failure to hire the strikers. A similar parallelexists here which requires application of the same prin-ciple.When job vacancies arose as the result of thedeparture of permanent replacements, Respondentcould not lawfully ignore outstanding applications for,reinstatement from strikers and hire new applicantsabsent legitimate and substantial business reasons,(footnote omitted) irrespective of intent.Respondent, as already noted, asserts, in effect, in itsanswer, as its justification for its conduct with regard to thereinstatement of the six strikers, that "on or about andbetween November 3, 1972 and November 10, 1972, Local220, and the, former employees of respondent named inparagraph 10 of the Complaint (the reference being to all sixstrikers referred to herein), did make threats of reprisal andto use force and violence upon Cherie Hunter and OlaPoole" in order to restrain or coerce them to leaveRespondent's employ and join the Union, thereby violatingSection 8(b)(1)(A) of the Act.27 In addition, Respondentadduced other evidence at the hearing of claimed threats bystrikers to engage in violence against other striker replace-ments, and of other claimed misconduct. I shall detail therelevant evidence at this point.a.The claimed threats to HunterRocco Fragola testified, during direct examination bycounselfor Respondent, that, on or about November 10,after work, he saw Susie McBride push Hunter against hiscar.He testified that, just prior thereto, there had been anencounter at the same place between striker Gonzalez andstriker replacement Giles which he and Susie McBride andother strikers had witnessed.28 However, during cross-exam-ination by counsel for the General Counsel, he altered histestimony to say that the alleged victim was striker replace-ment Johnson and he could not remember that he hadtestified,during direct examination, that it was Hunter;thereafter, he again swore that it was Johnson; and finally,on redirect examination by counsel for Respondent, he27 So far as appears, no charge to this effect has ever been filed against theUnion28 The details thereof are discussed at a later pointagain testified that it was Hunter. In addition, Stallworthtestified, during cross-examination by counsel for Respon-dent, that Susie McBride pushed a striker replacement(whom she could not identify), as the latter tried to enterRespondent's premises. In this state of the record, includingSusieMcBride's denial that she ever pushed Johnson orHunter or any other individual during the strike, I conclude,and find, that Respondent has failed to establish by a pre-ponderance of the evidence that Hunter was ever threatenedor pushed by Susie McBride during the strike.b. The claimed threats to PooleNovember 7 was the first and only day that Poole workedfor Respondent as a food preparer and packer. After shechecked out that day, Rocco Fragola undertook to drivestriker replacements Giles, Johnson, and her to the Broad-way subway station about 3 or 4 blocks away fromRespondent's facility. Rocco Fragola testified that the fol-lowingthen occurred: As he started to drive off with thesethree womenas passengersin his automobile, one, John,29who isthe assistanttoWilkerson, got strikers into a redChevrolet automobile and began to follow him. After tryingto avoid his pursuers without success, he pulled up at thepolice station in the neighborhood and went into the station.Poole would not remain in his automobile and followed himinto the station. As he was unable to get any police protec-tion, he left the station. At this, Poole proceeded on her ownon foot to the subway station andheleft the scene,withoutbeing followed by John's automobile, which was beingblocked by traffic in the immediate area.Poole gave the following account of what happened to herwhen she arrived at the subway station and proceeded downthe stairs to the subway: She was confrontednearthe ticketbooth by the two unknown Spanish boys. Without identify-ing at whose bidding they were there, they said that theyweretold to beat her up, that "they had somethinggoing onat [Respondent's] job and they didn't wantno onein there";that they (the boys) were not going to do anything to herthat day but that they were telling her, "don't come back."Thereupon, the boys left and Poole proceeded on her way.In light of all the foregoing, including the fact that Pooleadmitted that she was not threatened at the timeshe left theplant, that the automobile which was behind the automobileof Rocco Fragola in which she was apassenger was not soclose as tobe tailgating, that she did not look and did notsee anyone in the other vehicle, and that the boys did nottell her who told them to follow her or beat her up, I con-clude, and find, that the record falls shortof establishingthat any of the six strikers herein made threatsof reprisaland threats to use force and violence upon her.c.The car followingincidenton or aboutNovember 9On the occasion in question, according to Rocco Fragola,he was driving some of the striker replacements home or toan elevated subway station, when he was followed by a cardriven by John and carrying a group of strikers. He tried,29 His full nameisnot shown in the record. PEPE'S INWOOD PACKING CO.651without success, to avoid the car following him by circlingaround several blocks. Whereupon, he pulled up alongsidea police patrol car. After explaining to the policemen whatwas happening, they detained John's car and directed himto proceed, which he did, without further incident. ,It is noteworthy that Rocco Fragola failed to identify anyof the strikers involved in this episode; in addition, he madeno mention of any threats of reprisal or threats to use forceor violence upon the striker replacements. Accordingly, Ifind no basis for making any findings adverse to any of thesix strikers herein because of this incident.d.The incident at or near the gasoline stationon or about November 10, and the car followingepisode thereafterWalters, one of the striker replacements, who impressedme as a credible witness, testified as follows: On this occa-sion, striker replacements Giles, Hunter, and she left workand were on their way on foot to the subway. Walkingbehind them, at a distance of about 3, 4 or 5 feet, wereGonzalez and Annie Louise McBride. At one point, she andher two companions walked into a store and Gonzalez andAnnie Louise McBride did the same. Thereupon, one of hergroup said he had to return to the facility to see Roco-Fragola, and they did so. When they resumed their walk tothe station, Gonzalez and Annie Louise McBride were be-hind them again. Shortly thereafter, Rocco Fragola camealong in his car and urged them to get into his car, sayingthat they were being followed. Rocco Fragola's car was alsobeing followed by a car. She did not get into RoccoFragola's car as she was to meet her husband in the vicinity.The next thing that occurred was that Giles and Gonzalezwere "trying to fight," but they were separated by an uni-dentified individual. Gonzalez had a metal instrument inher hand, which she (Walters) thought was a crowbar. Shedid not see Gonzalez pick up the metal object but they werethen near a gasoline station where a tire was being fixed bysomeone. However, she did see Giles pick up a tire iron. Shedid not know who picked up a metal object first, or whospoke first, or what was said. About the time that Giles andHunter were entering Rocco Fragola's car, Gonzalez ap-proached her and said that she did not want to hurt her, that"there's a strike on and not to come back." No threats wereuttered by Gonzalez. She, thereupon, left the scene beforeGiles and Hunter did.According to Rocco Fragola, when he came upon thescene, the following occurred: A heated exchange was inprogress between Giles and Gonzalez, the content of whichexchange he did not know. Gonzalez then picked up a lugwrench', and raised it over her head, but someone at thegasoline station restrained her. At this puncture, Gilesreached for an iron. Whereupon, he grabbed Giles and puther into his car. Before he was able to drive away, however,Gonzalez "banged" on a window of his car with the lugwrench. About this time, John, who had come to the scenewith his car and some strikers, herded the strikers, includingGonzalez and Annie Louise McBride, into his car and fol-lowed him quite a few miles to the elevated subway sta-tion.'" There, Giles and Hunter got out of his car and went30 At thispoint on itsroute, the subway operatesabove ground.into the station. Gonzalez still had the lug wrench in herhand and started to run up the stairs. He pulled the lugwrench from Gonzalez but she continued to run after Gilesand Hunter. While this was going on, the two McBrides,Thomas and Pope were standing there looking a little fright-ened. However, they all ran up the stairs when John said,"go get them." As to all the foregoing, Gonzalez testifiedthat she did not recall ever having any argument or justwords with Giles. In addition, she denied that she everpicked up a metal object in Giles' presence, or that she wasever present with her at or near a gas station, or that she everchased Giles up or down any elevated subway station witha metal object in her hand.Contrary to Gonzalez' above denials, I am satisfied, andfind, on the basis of Walters' credited testimony and thecorroborating testimony of Rocco Fragola, that an episodedid occur, in the vicinity of a gasoline station, in whichGonzalez and Giles were threatening each other with metalobjects. And as Rocco Fragola's testimony to the effect thatGonzalez was the aggressor in this encounter was consistentwith the probabilities of the situation, I credit him in thisregard. Further, since his testimony as to what happenedfrom the time he started to leave the scene of Gonzalez'assault upon Giles until the time he left the subway stationimpressed me as being an accurate reflection of what, infact, occurred, I find, notwithstanding Gonzalez' denials,that, as he was leaving with Giles and Hunter in his car,Gonzalez was "banging" on the window of his car with thelug wrench; and that, after he brought Giles and Hunter tothe station, Gonzalez got out of John's car, which was fol-lowing his car, and started to run up the stairs after Gilesand Hunter with the lug wrench in her hand; and further,that he managed to wrest the lug wrench from her at thatmoment. In all these circumstances and on the entire rec-ord, I find that the assault by Gonzalez upon Giles with thelug wrench and her subsequent pursuit of Giles therewithuntil checked by Rocco Fragola, together with her "bang-ing" of the lug wrench on Rocco Fragola's car, was miscon-duct of such a serious nature as to lose for her the protectionof the Act 31e.The car following episode duringthe week of November' 15Caesar Fragola testified that, on this occasion, he hadthree or four striker replacements in his car and was on theway to the subway station. Trailing him was a car driven byJohn with some strikers, including Gonzalez and Susie Mc-Bride, in it. He testified further to the following develop-ments: After being followed for a while, he stopped at acomer where a group of policemen were standing and askedfor protection. Thereupon, the policemen detained John'scar and allowed him to proceed. About a minute later,John's car was again behind him. Upon reaching the sta-tion, he discharged his passengers. At this, the strikers beganto yell threats at the striker replacements, and Gonzalezgrabbed one of his passengers but she extricated herself and31 SeeAmericanBeauty Baking Company,171 NLRB 700;Firestone Tire &Rubber Company v. N.LR.B.,449 F.2d 511 (C.A. 5, 1971). 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDstarted to run upstairs to the elevated subway station. Hesaw nothing further at that time.In regard to the alleged threats to the striker replace-ments, it is noteworthy that Caesar Fragola could not tellspecifically what words were spoken by the strikers, nor didhe identify which striker or strikers uttered these allegedthreats. And as to the act of grabbing a striker replacement,which he attributed to Gonzalez, he could not identify thealleged victim. Under these circumstances, I make no affir-mative findings predicated on the above testimony of Cae-sar Fragola.The record also falls short of establishing that any threatswere made by any of the strikers to striker replacements inthe elevated subway station. Thus, Annie Louise McBridetestified, under cross-examination by counsel for Respon-dent, that Gonzalez, some of the strikers, and she did followthe striker replacements up the stairs, that Gonzalez toldthem that they were taking the strikers' jobs away and notto come back to work for Respondent. Gonzalez also gavetestimony, under cross-examination by Respondent's coun-sel, in this regard. According to her, she asked striker re-placements Giles and Johnson, "please don't" cross thepicket line, andtheyanswered that "they don't care. They'recoming back." In addition, she denied putting any hands onthem or threatening them. I note, too, that there is no coun-tervailing testimony by Johnson or Giles, neither of whomwas called as a witness in this proceeding.f.The car following incident on orabout the week of November 22In view of Caesar Fragola's testimony that he was drivingsome striker replacements away from the plant on this occa-sion, and that, although he was followed by John's car withstrikers in it, nothing eventuated as he was able to outma-neuver John's car, it is clear, and I find, that this episodealso falls short of warranting any findings adverse to any ofthe strikers.g.The incident of the punctured tiresThere is testimony by Rocco Fragola that one evening,the date not being fixed in the records, he attempted to drivesome striker replacements home but was unable to do sobecause two of the tires on his car had been punctured; andthat one of the tires on Caesar Fragola's car, which car hecould have used, had also been punctured. On this state ofthe record, and as neither Rocco nor Caesar Fragola identi-fied any of the strikers as the wrongdoers, I conclude, andfind, here too, that there is no warrant for making anyfindings adverse to any of the strikers.It.The remarks attributed to Gonzalezduring an alleged conversationwith an unnamed locksmithRocco Fragola testified that he overheard Gonzalez sayto a locksmith who was fixing the locks at the facility, whichhad been stuffed with wood, "no sense in your fixing theselocks, they are going to be broken tomorrow." Althoughadmitting that she could have been on "the other side" whenthere was a locksmith on the premises, she testified furtherthat she had no recollection of ever having made such aremark. As the locksmith was not called as a witness byRespondent, and as it is apparent from my findings hereto-fore that Rocco Fragola was not consistently truthful in histestimony, I perceive no sufficient basis for making anyfindings adverse to Gonzales based on this uncorroboratedtestimony of Rocco Fragola.7. Analysis and conclusions as to the8(a)(3) and (1) allegationsAs it is apparent from my findings heretofore that, onNovember 24, about 2 days after the strike was over, Re-spondent staffed up from a complement of three food pre-parers and packers 32 to a complement of five suchemployees; and as I have found further that Respondent'snormal complement of food preparers and packers duringthe poststrike period material herein was five, thereby thesize of itscomplement of such employees on the eve of thestrike, it follows, and I find, that there were two availablejobs for which the strikers were qualified, from the time oftheir unconditional application for reinstatement on No-vember 13, until November 24, when they were filled by thereinstatement of Thomas and Annie Louise McBride.3 Ac-cordingly, sinceRespondent's obligation to reinstate themto the existing vacancies accrued on November 13, whenthey, along with the other four strikers, made their uncondi-tional request for reinstatement, and as Respondent failedto adduce any evidence to show that the delay of I 1 daysin acting upon this obligation was due to legitimate andsubstantial business justifications, I find further that it en-gaged in unreasonable delay in effecting their reinstatementand that such conduct contravened Section 8(a)(3) and (1)of the Act 34I come now to the other four strikers who made uncondi-tional applications for reinstatement. There is no reinstate-ment issuebeforeme with respect to Stallworth as shereturned to her job with Respondent on December 4, andthe complaint, as amended, does not allege,nor is it con-tended here, that Respondent's personnel action as to herwas belated and therefore discriminatory. As to Gonzalez,since I have found that she engaged in such seriousmiscon-duct during the strike as to lose the protection of the Act,I find further that the allegations of the complaint, asamended, that Respondent discriminated against her havenot been sustained. However, as to Susie McBride andVazquez, I find that (1) by failing to act on their uncondi-tional requests for reinstatement and to offerreinstatementto theca before hiring a new employee as of January 10,1973, to fill a job vacancy created by the departure of astriker replacement (Walters on January 7, 1972); and (2) byfailing again to act on the unconditional request of SusieMcBride (Vazquez having been reinstated in theinterim32 Although the General Counsel does not so stateinhaec verbs,he, ineffect, concedes throughout his brief herein that the three incumbent employ-ees were permanent replacements.33 The General Counsel does notherecontend that Respondent actedimproperly by selecting them for reinstatement. Furthermore, their selectionwas consistent with their semorsty standing, as detailedhereinafter.34 SeeCoca-Cola Bottling Works, Inc., supra. PEPE'S INWOOD PACKING CO.653period)and to offer reinstatement to her before hiring a newemployee on March 9,1973, to fill a vacancy created by thedeparture of another striker replacement(Giles on Febru-ary 20),Respondent has also violated Section 8(a)(3) and (1)of the Act.`?Upon the basis of the entire record relating to Case 29-CA-3136,Imake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.By failing to act promptly on the unconditional re-quests forreinstatementof Betty Thomas and Annie LouiseMcBride at a time when jobs were available for them, there-by causing an unreasonable delay in their reinstatement; byfailing to act on the unconditional requests of strikers SusieMcBride and Margarita Vazquez for reinstatement and tooffer reinstatement to them before hiring a new employeeas of January 10, 1973, to fill a job vacancy created by thedeparture of a striker replacement; and by failing again toact on the same unconditional request of Susie McBride(Vazquez having been reinstated in the interim period) andto offer reinstatement to her before hiring a new employeeto fill a job vacancy created by the departure of anotherstriker replacement, Respondent has discriminated in re-gard to the hire and tenure of employment of its employeesand has engaged in, and is engaging, in unfair labor practic-es within the meaning of Section 8(a)(3) and (1) of the Act.4.Respondent has not discriminated against ZoraidaGonzalez in violation of Section 8(a)(3) and (1) of the Act.IV. FINDINGS AS TO THE REMAINING THREECHALLENGED BALLOTS IN CASE29-RC-2113A. The Challenged Ballots of Susie McBrideand Tempie PopeI have found heretofore that Susie McBride and TempiePope were temporarily laid-off employees on October 20and that they thereafter joined in the economic strike. Inthis connection, it is clear that their employee status as ofDecember 8, the day of the election in Case 29-RC-2113,is to be determined by applying the applicable criteria fordetermining the eligibility of economic strikers to vote, un-der Section 9(c)(3) of the Act, in elections held within 1 yearof the commencement of a strike, which criteria were setforth initially inPacific Tile and Porcelain Company,137NLRB 1358, and were recently stated by the Board inQ-TTool Company, Inc.,199 NLRB 500. In the latter case, theBoard said, in relevant part:There (i.e., inPacificTile and Poreclain),the Boardstated that an economic striker is presumed to continuein that status and thus is eligible to vote under Section35 SeetheFleetwood, GreatDane,andLaidlawcases referredto in the text,supra.See alsoBrooks Research & Manufacturing, Inc.,202 NLRB 634.9(c)(3) of the Act. In order to rebut the presumption ofeligibility the party challengingmust affirmativelyshow byobjective(underscoring in text) evidence thatthe economic striker has abandoned his interest in hisstruck job. The Board noted that the nature of theevidence which might rebut the presumption would bedetermined on a case-by-case basis, but it cautionedthat "acceptance, of other employment, even withoutinforming the new employer that only temporary em-ployment is sought, will not of itself be evidence ofabandonment of the struck job so as to render theeconomic striker ineligible to vote."I am satisfied that the application of these criteria to theinstant situation dictates a result favoring eligibility. This isso because the presumption that Susie McBride and TempiePope, who were temporarily laid-off employees at the timeof the strike's inception and on the day of the election, wereeligible to vote in that election has not been rebutted byRespondent-Employer by an affirmative showing by objec-tive evidence that they have abandoned their interest infurther employment by it. Accordingly, I conclude, andfind, that Susie McBride and Tempie Pope were eligible tovote in the election held on December 8.B. The challenged ballot of Caesar FragolaThe ballot of Caesar Fragola was challenged by the Peti-tioner on two grounds; namely, that he is a supervisor with-in the meaning of the Act, and/or that, as a brother ofRocco Fragola, he enjoys a special status with Respondent.Respondent-Employer denies that either ground has validi-ty.Respondent's employee complement consisted, for agood part of each year, of about five women and two orthree men. During the rest of the year, i.e., from about Julyto October, which coincided with Respondent's busy sea-son, the complement of women was increased to abouteight. The women did the food preparing and packing as ageneral rule, whereas the other functions in the facility werehandled by the men. At all times material herein, Respon-dent employed three men in the facility; namely, MichaelFragola, Peter Zertuchie, and Caesar Fragola. As to Mi-chael Fragola, the Regional Director found in his report onchallenged ballots that he was a student, who worked as ageneral helper on a full-time basis during the summer of1972 and on a part-time basis thereafter. As to the others,the record shows that Zertuchie spent 1 day or so a weekmaking deliveries by truck and the rest of the week insidethe facility moving and storing stock, and being generallyuseful; and that Caesar Fragola divided his time betweenworking along with the others inside the plant and alsodoingmachinerymaintenance.Caesar was the senioramong all these employyees, having been hired by Respon-dent in 1969 or 1970.3Rocco Fragola had the primary responsibility for over-seeing these operations. However, he spent considerabletime away from the production area. Thus, as alreadyfound, he was away from the facility every Thursday attend-ing to his selling duties; he spent 2 or 3 hours a week during36 Histenure ended before the instant hearing. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe peak season, and about a day and a half a week, in all,during the rest of the'year, in the office, which is separateand apart from the production area; and credible testimonyadduced by the General Counsel establishes that he was notalways present at the facility when production began at 8o'clock in the morning, arriving at times about 9 o'clock orlater.During Rocco Fragola'sabsences,the employeeslooked to Caesar Fragola for guidance. Although RoccoFragola admitted only that Caesar Fragola "was in charge"of the facility on Thursdays, and Caesar Fragola similarlyadmitted that, in addition to his regular duties on that day,itwas his responsibility to see that "there was no impedi-mentin the production process . . . in the packing room,"it is apparent from other credible testimony, and I findfurther, that Caesar Fragola was in charge at those othertimes when Rocco Fragola was not in the production area.During all these periods, Caesar Fragola would answer anyquestions by employees as to their work; would see to it thatthe women were kept busy and would tell them what vegeta-ble to prepare and pack next; '37 would take care that thewomen did not-run out of the raw vegetable which wasbeing packed, that they had such other raw materials aswere needed, and that they had knives and that these kniveswere kept sharpened; would make the assignments when thewomen arrived on Thursdays and on those mornings whenRocco Fragola was not there`; would change theirassign-ments, if a need therefor was indicated; and would overseethe work of Zertuchie and Michael Fragola directing themto bring into the packing area whatever supplies were need-ed. I note, too, that Caesar Fragola acknowledged that Roc-co Fragola would speak to him, at times, about the need forgreater production, and that he would complain to RoccoFragola about employee derelictions of duty. Noteworthyin -this connection, too, is the fact that Caesar Fragola'shourly rate of pay was $3.12 1/2, whereas that of the womenwas $1.95 to $2.To implement its contention that Caesar Fragola was nota supervisor within the Act's meaning, Respondent pointsto the facts that he did not have the authority to hire ordischarge employees, and had never hired or discharged anemployee, and that he had the same employee and vacationbenefits as the other employees in the unit. However, not-withstanding all the foregoing, I deem controlling my otherfindings herein which establish, I find further, that, for con-siderably more than a day each week on a regular basis,Caesar Fragola responsibly directed the employees at thefacility, exercising his independent judgment in the coursethereof. It follows, therefore, and I conclude, and find, thatCaesar Fragola was, at all times material herein, a supervi-sor within the meaning of Section 2(11) of the Act.38 Ac-cordingly, I find also that he was not eligible to vote in the37While it is true that Rocco Fragola maintained a chart in the work areafor his use,and for Caesar Fragola's use,in his absence,with detailed instruc-tions as to what was to be done, i.e., the product that had to be packed ona given day,the size of the glass and the cap, Caesar Fragola testified that,"if there was an unusual decision to be made [he] tried to make it," e.g , hewould decide on alternate action to be taken when a machine broke down.38 Although,as heretofore found, Caesar Fragola is a brother of RoccoFragola, the record reveals nothing in support of the Petitioner's alternativecontention that he enjoyed a special status with Respondent because of suchrelationship.I find, therefore,that this contention is lacking in merit.election held on December 8.Recommendation Respecting the Three ChallengedBallots in Case 29-RC-2113I have just found that Susie McBride and Tempie Pope,whose ballots were,challenged in the election in the abovecase where eligible to vote, and that Caesar Fragola—whoseballot was also challenged, was not eligible to vote. As theballots of Susie McBride and Tempie Pope are determina-tive of the election results, I shall, in accordance with theorder consolidating cases herein of the Regional Directorfor Region 29, sever Case 29-RC-2113 and transfer it tohim, along with my recommendation that he overrule thechallenges to the ballots of Susie McBride and TempiePope, and sustain the challenge to the ballot of CaesarFragola; and, further, that he open and count the ballots ofSusie McBride and Temple Pope and issue either a Certifi-cation of Representative to the Petitioner or a Certificationof Results of Election, depending upon the results of therevised tally, including these two valid ballots.The Remedy Respecting the UnfairLabor Practices FoundHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(3) and (1)of the Act, I shall recommend that Respondent cease anddesist therefrom and that it affirmatively take such actionas will dissipate the effects of its unfair labor practices.Having found that Respondent unlawfully delayed thereinstatementof strikers Betty Thomas and Annie LouiseMcBride, I shall also recommend,in order to compensatethem for any loss of earnings they have experienced as aresult of this conduct, that Respondent make each of themwhole by payment to each of a sum of money that she wouldhave earned as wages from November 18, 1972, 5 days afterher request for reinstatement, to November 24, 1972, thedate upon which she was actively employed.Having also found that Respondent discriminatedagainst Susie McBride and Margarita Vazquez by failing tooffer them reinstatement before hiring a new employee asof January 10, 1973, to fill a job vacancy created by thedeparture of a striker replacement; and that Respondentfurther discriminated against Susie McBride (Vazquez hav-ing been reinstated in the interim period) by failing to offerher reinstatement thereafter on March 9, 1973, before hiringa second new employee, I shall also recommend that Re-spondent remedy these violations in the following way forthe reasons indicated hereinafter: As Vazquez has alreadybeen reinstated by Respondent, I shall recommend thatRespondent offer immediate and full reinstatement only toSusie McBride,' without prejudice to her seniority or otherrights and privileges. As to backpay entitlement, since therewas only one vacancy on January 10, 1973, when SusieMcBride and Vazquez were discriminated against, andsince Vazquez was reinstated about a month later, a ques-tion is presented here as to the date upon which each ofthem would have been recalled in accordance witha nondis-criminatory system employed by Respondentin compara-ble situation;. The record indicates that as to those strikers,I PEPE'S INWOOD PACKING CO.including Vazquez, who were recalled after the terminationof the strike, Respondent employed a seniority system; i.e.,all,except Susie McBride who was not recalled, were re-called on a seniority basis 39 Accordingly, had Respondentemployed such a method of recall in the case of Susie Mc-Bride, she would have been the one recalled on January 10,1973, when that single job vacancy occurred. In view of this,and as an objective formula based upon seniority appearsquite appropriate in the circumstances, I shall recommendthe application of that objective formula here, thereby mak-ing backpay for Susie McBride, in compensation for the lossof earnings she has experienced as a result of the discrimina-tion against her, begin on January 10, 1973, and continuethereafter until the date on which a valid offer of reinstate-ment is made to her by Respondent. However, with respectto Vazquez, since it appears that she was in no way preju-diced insofar as her reinstatement was concerned, in thather recall was not in violation of Respondent's senioritysystem, there is no warrant for awarding backpay to her forthe period between January 10, 1973, and February 6, 1973,the date on which she was actually reinstated 40Loss of earnings as referred to above shall consist of asum of money equal to that which the discriminatee wouldhave earned as wages during the period set forth above asto her, less her net earnings during such period, with back-pay and interest thereon to be computed in the mannerprescribed by the Board in F.W.Woolworth Company,90NLRB 289, andIsis Plumbing and Heating Co., Inc.,138NLRB 716.Upon the bas'.s of the foregoing findings of fact and con-clusions of law, and upon the entire record in the case, Ihereby issue the following recommended:39 Thus, as to Betty Thomas and Annie Louise McBride, who were rein-stated onNovember 24 and werethe first ones reinstated, the record showsthat Thomas had the most seniority, having transferred from the formerlocation of Respondent to the present location, and that Annie Louise Mc-Bride was hired at the present location onJune 27, 1972 (Susie McBride wasalso hired on that date). Next to be reinstated was Stallworth who was hiredin August 1972. And the last one to be reinstated was Vazquez, who was hiredon September 11, 1972.40 I recognize that the consequence of the above is that no affirmative orderis recommended here against Respondent because of the discriminationagainst Vazquez found herein.However, the result is warranted,Ifind,because the violationof the Actin this instance was, in all the circumstances,a technical one.ORDER41655Respondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discouraging membership in, or activities in behalfof, Local 220, Food Packing, Cannery and MiscellaneousWorkers Union of the Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, or anyother labor organization, by failing to reinstate, or delayingunreasonably in reinstating, to existing vacancies economicstrikerswho have made unconditional requests for rein-statement to their jobs.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which will effec-tuate the policies of the Act:(a)Offer to Susie McBride immediate and full reinstate-ment to her former job or, if that job no longer exists, to asubstantially equivalent position without prejudice to herseniority or other rights and privileges, and make her wholefor any loss of earnings she has suffered, in the manner setforth in the section hereof entitled "The Remedy."(b)Make whole Betty Thomas and Annie Louise Mc-Bride for any loss of earnings each has suffered, in themanner set forth in the aforesaid Remedy section.(c)Preserve and, upon request, make available to theNational Labor Relations Board or its agent, for examina-tion and copying, all payroll records, social security records,timecards, personnel records and reports, and all other rec-ords necessary or useful to determine or compute theamount of backpay due, as herein provided.(d) Post at its facility in Brooklyn, New York, copies ofthe attached notice marked "Appendix." 42 Copies of saidnotice, on forms provided by the Regional Director forRegion 29, of ter being signed by a representative of Respon-dent, shall be posted by Respondent immediately upon re-ceipt thereof and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any other mate-rial.(e)Notify the said Regional Director, in writing, within20 days from the date of the receipt of this Decision, whatsteps Respondent has taken to comply herewith.4' In the eventno exceptions are filedas provided by Sec. 102.46 of theRules and Regulationsof theNationalLaborRelationsBoard, thefindings,conclusions,and recommendedOrderherein shall, as providedin Sec. 102.48of theRules and Regulations,be adopted by theBoard and become itsfindings,conclusions,and order, and all objectionsthereto shallbe deemedwaived for all purposes.42 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall be changed to read"PostedPursuantto a Judgment of the United States Court of AppealsEnforcing an Order of the National LaborRelations Board."